Citation Nr: 0709162	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  02-08 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1978 to March 1982 
and from February 1987 to March 2000.

This appeal comes before the Board of Veterans Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of hypertension.

2.  Bilateral hearing loss is not shown to be etiologically 
related to active service

2.  The evidence does not show that the veteran has 
hemorrhoids that are large or thrombotic, are irreducible, 
have excessive redundant tissue, evidence frequent 
recurrences or that are manifested by fissures or persistent 
bleeding with secondary anemia.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2. Bilateral hearing loss was not incurred or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.326, 3.385 (2006).
 
3.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

A review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, a VCAA letter 
dated in February 2001 provided the veteran with adequate 
notice as to the evidence needed to substantiate his claims 
and the evidence not of record that is necessary.  This 
letter further advised the veteran that VA would attempt to 
obtain records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.  
Simply put, the veteran was notified and aware of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
February 2001 letter specifically asked the veteran to tell 
the RO if he knew of any additional evidence he would like 
considered.  This request of the veteran implicitly included 
a request that if he had any pertinent information, he should 
submit it.  VA has taken all appropriate action to develop 
the veteran's claims.  He was notified and aware of the 
avenues through which he might obtain evidence to 
substantiate his claims, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Board also notes that in this case the veteran 
was provided notice of the VCAA prior to the initial 
unfavorable RO decision.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include the following:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 484.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In a March 2006 letter the veteran was provided with notice 
of the type of information or evidence necessary to establish 
a disability rating and an effective date pertaining to his 
claims on appeal.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2006).

The veteran has undergone VA examinations.  The Board finds 
that these examinations, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claim.  There is no duty to provide another examination 
or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Analysis

Service connection - General Criteria

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection will be rebuttably presumed for certain 
chronic diseases, to include hypertension and sensorineural 
hearing loss, which are manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A.     
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).




Hypertension

The veteran claims that he currently suffers from 
hypertension which was initially diagnosed during his active 
duty service.  

The veteran's service medical records show that upon 
induction, in November 1988, his blood pressure was 108/70.  
On examinations in April 1991 and April 1993, his blood 
pressure was 120/82 and 140/67, respectively. On examination 
in October 1994, his blood pressure was 136/94.  It was noted 
that the veteran had elevated blood pressure and a follow-up 
blood pressure check was to be conducted in two weeks.  On 
examination in August 1998, his blood pressure was 123/89.    
Upon separation, in December 1999, the veteran's blood 
pressure was 117/63.     

On VA examination in March 2001, the veteran's blood pressure 
was recorded as 118/73.

Private medical treatment records dated from July to October 
2001 show that the veteran was send complaints of chest 
tightness and palpitations.  The veteran was diagnosed with 
palpitations and possible depression.  

At an RO hearing in August 2003, the veteran testified that 
he was told during service that his blood pressure was pretty 
high and that he should attend a nutrition class to help 
educate him on better nutrition.  

The veteran underwent a VA hypertension examination in 
February 2005.  Clinical evaluation of his heart and chest 
were within normal limits.  Blood pressure readings on 
arrival were recorded as 125/70, 118/73 and 116/72.  During 
the examination, blood pressure readings were taken again.  
Right arm sitting, left arm sitting and left arm standing 
were all recorded as 120/80.  The veteran reported that he 
has not been on antihypertensive medication on any occasion.  
The examiner concluded that hypertension was not diagnosable 
at the present time and that the present examination showed 
no diagnosis of hypertension.  

Apart from one elevated blood pressure reading during 
service, the service medical records do not show any 
diagnoses or treatment for hypertension.  Moreover, on 
current VA examination in February 2005, the examiner 
concluded that the veteran did not have hypertension, the 
first requirement for establishing service connection.  38 
C.F.R. § 3.304(f). See Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (a service connection claim requires evidence of a 
current disability). 

The Board has considered the veteran's lay contentions that 
he currently has hypertension that is related to his period 
of service.  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of a medical diagnosis, causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of hypertension.  If 
there is no current diagnosis, service connection cannot be 
established.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer, 3 Vet. App. at 225.  Therefore, the Board 
finds that the preponderance of the evidence is against 
service connection for hypertension. 38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
United States Court of Appeals for Veterans Claims (Court), 
in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 
38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service if 
there is sufficient evidence to demonstrate a relationship 
between the veteran's service and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d), which provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.§ 3.303(d).

The veteran's service medical records show that the he 
underwent several audiological examinations.  

Audiometric testing in November 1988 revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 0, 0, 
0, 0, and 0, respectively in the right ear and as 5, 0, 0, 0, 
and 5 respectively in the left ear.  

Audiometric testing in April 1991 revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 10, 0, 
0, 5, and 25, respectively in the right ear and as 0, 0, 0, 
0, and 10 respectively in the left ear.  

Audiometric testing in April 1993 revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 0, 5, 
0, 10, and 20, respectively in the right ear and as 0, 5, 0, 
10, and 5 respectively in the left ear.  

Audiometric testing in October 1994 revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 0, 5, 
0, 10, and 20, respectively in the right ear and as 0, 5, 0, 
10, and 5 respectively in the left ear.  High frequency 
hearing loss in both ears was noted.  

Audiometric testing in August 1998 revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 0, 10, 
5, 10, and 10, respectively in the right ear and as 0, 10, 5, 
15, and 20 respectively in the left ear.  

Audiometric testing in December 1999 revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 0, 10, 
0, 5, and 10, respectively in the right ear and as 0, 5, 0, 
10, and 10 respectively in the left ear.  High frequency 
hearing loss in both ears at 6000 Hertz, was noted.  

The veteran testified at an August 2003 RO hearing that he 
served as a guard, military policeman and career recruiter in 
the military and that he was routinely exposed to loud 
weapons noises.

VA audiological evaluation in August 2003 revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 5, 15, 
15, 10, and 20, respectively in the right ear and as 5, 10, 
5, 15, and 15 respectively in the left ear.  Speech 
recognition scores were 92 in the right ear and 88 in the 
left ear.  Normal hearing sensitivity was found in the right 
ear.  In the left ear, normal hearing sensitivity was found 
through 4000 Hertz, which then sloped to severe and mild 
sensorineural hearing loss.  Discrimination in both ears was 
good.  The audiologist concluded that the hearing loss may or 
may not be caused by military noise exposure.

The veteran underwent VA audiological examination in February 
2005 in connection with his compensation claim.  Audiometric 
testing revealed pure tone thresholds at 500, 1000, 2000, 
3000 and 4000 Hertz of 10, 10, 15, 15 and 20, respectively in 
the right ear and of 5, 5, 10, 15 and 20, respectively, in 
the left ear.  Word discrimination was 98% for the right ear 
and 100% for the left ear.  The examiner concluded that 
despite evidence of a very slight conductive inefficiency in 
the right ear, the veteran's hearing was within normal limits 
for both ears.  The examiner stated that there was no 
evidence of service-related hearing loss.   

The evidence of record does not support a claim for service 
connection for bilateral hearing loss. 

The service medical records indicate hearing loss based upon 
audiometric findings in the 6000 Hertz frequency.  The 
criteria of 38 C.F.R. § 3.385, however, provides regulatory 
limits governing the establishment of service connection for 
impaired hearing.  For purposes of establishing service 
connection, the Board is limited to reviewing audiometric 
findings in the frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz or reviewing speech recognition scores using the 
Maryland CNC Test.  Thus, under the criteria of 38 C.F.R. § 
3.385, hearing loss in either ear was not found during 
service.  

Post-service, there is a question as to whether the veteran 
currently has a diagnosis of bilateral hearing loss as VA 
audiological evaluation in August 2003 show speech 
recognition scores for both ears meet the criteria for 
hearing loss under 38 C.F.R. § 3.385, but VA audiological 
examination in February 2005 found no evidence of bilateral 
hearing loss (based on both audiometric tests and speech 
recognition scores).  Even assuming that the veteran does 
currently have bilateral hearing loss there is no competent 
medical evidence that the hearing loss is related to service.  
The Board takes note of the August 2003 VA audiologist's 
statement that the veteran's hearing loss may or may not be 
caused by military noise exposure. Such a statement, however, 
must be regarded as speculative and too vague to constitute 
affirmative evidence of hearing loss being related to noise 
exposure in service.  See Bostain v. West, 11 Vet. App. 124, 
127- 28 (1998) (a doctor's opinion that the veteran's 
disability "may" be related to service is too speculative to 
be probative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may not" and is too speculative to establish medical 
nexus);. The Board finds, therefore, that the opinion of the 
August 2003 VA audiologist is not probative as to whether any 
hearing loss is related to noise exposure during service.  
Furthermore, as there is no evidence of bilateral hearing 
loss within one year following separation from service, 
service connection on a presumptive basis is also not 
warranted.  38 C.F.R. §§ 3.307, 3.309 (2006).  Service 
connection for bilateral hearing loss is denied.

As the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, the benefit of 
the doubt doctrine is not for application in the instant 
case.  38 U.S.C.A. § 5107(b).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.   38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A.          
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Under the rating criteria for hemorrhoids, a noncompensable 
evaluation is warranted for mild or moderate hemorrhoids.  
Large or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences warrant a 
10 percent evaluation.  A 20 percent evaluation is warranted 
with persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114 DC 7336 (2006).

In this case, the medical evidence of record does not support 
a compensable evaluation under Diagnostic Code 7336.

Specifically, on VA examination in March 2001, the veteran 
reported that his hemorrhoids flare up every six months when 
they become painful and bleed if he develops constipation and 
passes hard stools.  Physical examination revealed no visible 
evidence of fecal leakage.  There were no signs of anemia.  
There were no rectal fissures and no external hemorrhoids 
present.  There were palpable internal hemorrhoids with one 
small thrombosis.  There was no evidence of bleeding.  The 
veteran was diagnosed with internal hemorrhoids, currently 
quiescent.

The veteran testified at his August 2003 hearing that his 
hemorrhoids bleed and flare-up every two to three months.

In a February 2005 VA examination, the veteran reported 
hemorrhoid attacks perhaps once a year.  The latest attack 
was about one and one-half months ago and there had been no 
evidence since that time.  Physical examination revealed no 
evidence of fecal leakage and normal lumen of the rectum.  No 
fissures were noted.  A small palpable hemorrhoid was noted 
that was soft and pedunculated, just within the anal orifice.  
The examiner noted that it had been present for several years 
and had not changed.  There was no evidence of bleeding.  The 
veteran was diagnosed with longstanding hemorrhoidal bleeding 
with negative examination.  

The objective medical evidence shows the presence of a small 
internal hemorrhoid, present for many years, but there are no 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent occurrences, nor is 
there competent evidence of persistent bleeding with 
secondary anemia or fissures.  A mild or moderate condition 
is rated noncompensable.  38 C.F.R. § 4.114, Diagnostic Code 
7336.  In conclusion, the Board further finds that there is 
no basis for a staged rating, pursuant to Fenderson, and that 
the claim for an initial compensable rating for hemorrhoids 
must be denied.

As the preponderance of the evidence is against the veteran's 
claim for an increased rating, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2006).  
There is no showing that the veteran's service-connected 
hemorrhoids present such an exceptional or unusual disability 
picture so as to warrant the assignment of a higher 
evaluation, at any stage in the rating period on appeal, on 
an extra-schedular basis.  In this regard, the veteran has 
not been hospitalized for this disability during the appeal 
period.  In the absence of evidence of the need for frequent 
hospitalization or marked interference with employment, 
referral of the case for consideration of an extraschedular 
rating is not in order.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Service connection for hypertension is denied.

Service connection for bilateral hearing loss is denied.

An initial compensable evaluation for hemorrhoids is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


